DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
3.	The abstract of the disclosure is objected to because it is limited to a single paragraph.  Applicant should delete [(Fig. 1)].  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal (US9151542) in view of Kissell et al (US20150293065).
Otahal discloses an oil-water heat exchanger and method connected to a combustion
engine (column 1, lines 12-13). Otahal does not disclose an electric heating coating on
outer side/housing of heat exchanger applied directly/indirectly over heat exchanger/insulating layer, coating has a height(thickness) between 5-30 µm/10-20 µm, and coating is a sprayed on layer.  Kissell et al discloses an electric heating coating (22, 322; Figures 2, 3, 32) on an outer side/on housing of heat exchanger applied directly/indirectly over heat exchanger/insulating layer (35; para. 0116,0118, 0120, 0145, 0157, 0158, 0177 entire paragraph and esp. lines 1-6, 31-32, 51, 60-61), coating has a height(thickness) between 5-30µm/10-20 µm (para. 0177), and coating is a sprayed on layer (para. 0116).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an electric heating coating on an outer side/housing of heat exchanger applied directly/indirectly over heat exchanger/insulating layer,  as taught by Kissell et al in the oil-water heat exchanger and method of Otahal because, an electric heating coating on an outer side/housing of heat exchanger applied directly/indirectly over heat exchanger/insulating layer, coating has a height(thickness) between 5-30µm, and coating is a sprayed on layer allows for a more uniform heating and deicing.
7.	Claim(s) 2, 7, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal in view of Kissell et al as applied to claim 1 above, and further in view of Wegener et al (US2015/0163863).
Otahal in view of Kissell et al discloses all of the recited subject matter except insulating layer is provided by passivation, in particular oxidization or anodization, and an electric heating coating with a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide.  Wegener et al discloses insulating layer provided by passivation such as oxidation or anodization (para. 0023), and an electric heating coating with a height between 5-30um/10-20um and/or a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide (para. 0024). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an insulating layer which is provided by passivation, in particular oxidization or anodization, and an electric heating coating with a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide as taught by Wegener et al in the heat exchanger of Otahal in view of Kissell et al because, an insulating layer which is provided by passivation, in particular oxidization or anodization, and an electric heating coating with a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide allows for a more uniform heating.
8.	Claim(s) 3, 5, 6, 8, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal in view of Kissell et al as applied to claim 1 above, and further in view of DE-102013010907.
Otahal in view of Kissell et al discloses all of the recited subject matter except a heating coating designed for operation in the low voltage (12, 24, 48 volts) formed as a continuous structured layer, a protective coating applied over electric heating coating, a turbulator, heating coating formed as a thermally sprayed on layer and structured with a masking process.  DE-102013010907 discloses a heating coating (24) designed for operation in the low voltage (12, 24, 48 volts) (para. 0003) formed as a continuous structured layer (para. 0003), a protective coating applied over electric heating coating (para. 0003), a turbulator (para. 0003), and heating coating formed as a thermally sprayed on layer and structured with a masking process (para. 0003).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a heating coating designed for operation in the low voltage (12, 24, 48 volts) formed as a continuous structured layer, a protective coating applied over electric heating coating, a turbulator, heating coating formed as a thermally sprayed on layer and structured with a masking process as disclosed by DE-102013010907 in the oil-water heat exchanger of Otahal in view of Kissell et al because, a heating coating designed for operation in the low voltage (12, 24, 48 volts) formed as a continuous structured layer, a protective coating applied over electric heating coating, a turbulator, heating coating formed as a thermally sprayed on layer and structured with a masking process allows for a more uniform heating and improved heat transfer.
9.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal in view of Kissell et al as applied to claim 1 above, and further in view of EP-2466241.
Otahal in view of Kissell et al discloses all of the recited subject matter except heat exchanger with multiple trough elements.  EP-2466241 discloses multiple trough elements (3; abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included multiple trough elements as disclosed by EP-2466241 in the oil-water heat exchange of Otahal in view of Kissell et al because, multiple trough elements help to cool engine.

Response to Arguments
10.	Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. Applicant argues DE-102013010907 does not teach a heating coating on a housing.  Examiner submits DE-102013010907 was not cited to disclose a heating coating on a housing.  Kissell et al was cited to disclose a heating coating directly/indirectly on a housing as noted above in paragraph 6.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 8, 2022							Primary Examiner, Art Unit 3761